                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian                       Case No.   2:18-cv-1290
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation
                           Plaintiffs,
    v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN,
 an Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company
                           Defendants.

              BRIEF IN SUPPORT OF MOTION TO DISMISS ON BEHALF OF
                        DEFENDANT ANANDHAN JAYARAMAN



         I.     INTRODUCTION


         Defendant Anandhan Jayaraman (“Jayaraman”) respectfully submits this brief in support

of his Motion to Dismiss Plaintiffs’ Complaint pursuant to Federal Rules of Civil Procedure

12(b)(1), 12(b)(2), and 12(b)(6). For the reasons set forth below, the Court must dismiss

Jayaraman from this action. First, there is no personal jurisdiction over Jayaraman, whom

Plaintiffs have alleged is a citizen and resident of India, has no presence in Pennsylvania, and

who has directed no activities into Pennsylvania. Personal jurisdiction is a threshold matter that

                                                 1
must be decided before the Court may move to merits or quasi-merits issues in the case.

Second, Plaintiffs have failed to allege sufficient facts to state a viable civil RICO claim, and

the claim should be dismissed. Without the RICO claim, the Court should dismiss the remaining

pendent state law claims for lack of subject matter jurisdiction. Third, the suit should also be

dismissed on the grounds of forum non conveniens. Any one of these bases provides an

independent ground for dismissal.



       II.     BACKGROUND

       Plaintiffs have alleged in the Complaint Jayaraman is an individual who is a citizen of

and resident in India. Cmplt, ¶¶ 11, 12. As stated in the Motion to Dismiss, Jayaraman has

resided in India continuously and exclusively since 2015 and that is where he was recently

served with the Complaint by alternate means through publication in newspapers in India and by

electronic mail.

       The Complaint as to Jayaraman falsely alleges as a basis for jurisdiction over him that he

resided in Pittsburgh, Pennsylvania from 2003 through 2014 (Cmpl. ¶50) and that he "engaged in

fraudulent activities and participated in a conspiracy in Pittsburgh Pennsylvania" (Cmpl. ¶51).

To the contrary, as stated in the Motion to Dismiss, Jayaraman exclusively resided in Seattle

from 2005 through 2014. As further stated in the Motion to Dismiss, Jayaraman jointly owned

with his wife, Defendant Vuppalapati, an apartment in Pittsburgh in which only Vuppalapati

resided on a part-time basis from 2005 through 2009 at which time she relocated exclusively to

Seattle. Thereafter, the apartment was sold in 2017 and Jayaraman has possessed no interest

respecting same since that time.

       The only activities in the entire 32-page Complaint that allegedly occurred within


                                                 2
Pennsylvania by any party in this action are two wire transfers into and out of a PNC Bank

account on November 2 and 3, 2010 (an account belonging to Prithvi Solutions, Inc. (“PSI”), one

of the Plaintiffs, by Defendant Vuppalapati). See Compl. ¶¶ 117–24. Jayaraman was not

involved in the wire transfers. Id. Nor did Jayaraman own or have control of the PNC Bank

account in question. Id. Moreover, there is no allegation that Jayaraman was aware that the

transfers into and out of the PNC Bank account had occurred.

       III. ARGUMENT

       The claims against Jayaraman should be dismissed for three reasons.

       First, this Court lacks personal jurisdiction over Jayaraman, a foreign resident individual

who has no pertinent contacts with Pennsylvania. Plaintiffs have not and cannot demonstrate that

Jayaraman purposefully availed himself of the laws of Pennsylvania in any way remotely

connected to this case, that the claims at issue arise out of that availment, or that exercising

jurisdiction comports with due process. Personal jurisdiction is a threshold issue that must be

decided before this matter proceeds further.


       Second, Plaintiffs have failed to plead sufficient facts in support of the elements of their

civil RICO claim, which claim should therefore be dismissed. Because the RICO claim is the

only basis for the Court’s subject matter jurisdiction, the Court should decline to exercise

supplemental jurisdiction over the remaining nine pendent state-law claims. See Cmpl., Counts

I–V and VII–X.

       Third, the doctrine of forum non conveniens also supports dismissal. Plaintiffs’ arbitrary

choice of this forum is entitled to very little deference, since none of the Plaintiffs is from

Pennsylvania. The relevant parties, witnesses, and evidence are all located outside Pennsylvania,

and the only facts from the Complaint related in any way to Pennsylvania are two PNC Bank

                                                   3
wire transfers in 2010.

       A.      There Is No Personal Jurisdiction over Jayaraman.

       Personal jurisdiction is a threshold issue that must be decided before the Court may turn

to the merits of the case. “[A] federal court generally may not rule on the merits of a case

without first determining that it has jurisdiction over the category of claim in suit (subject matter

jurisdiction) and the parties (personal jurisdiction).” Sinochem Int’l Co. Ltd. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 430–31 (2007) (emphasis added); Steel Co. v. Citizens for Better

Environment, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in

any cause. Jurisdiction is power to declare the law, and when it ceases to exist, the only function

remaining to the court is that of announcing the fact and dismissing the cause.”). “Preliminary

matters such as personal jurisdiction should be raised and disposed of before the court considers

the merits or quasi-merits of a controversy.” Bel-Ray Co. Inc. v. Chemrite (Pty) Ltd., 181 F.3d

435, 443 (3d Cir. 1999) (alterations omitted) (quoting Wyrough & Loser, Inc. v. Pelmor Labs.,

Inc., 376 F.2d 543, 547 (3d Cir. 1967)).

        “[T]he plaintiff bears the burden of showing that personal jurisdiction exists.” Marten v.

Godwin, 499 F.3d 290, 295–96 (3d Cir. 2007). It is Plaintiffs’ obligation to “establish a prima

facie case of personal jurisdiction.” Eurofins Pharma US Holdings v. BioAlliance Pharma SA,

623 F.3d 147, 156 (3d Cir. 2010). To establish a prima facie case, Plaintiffs were required to

“present factual allegations that suggested with reasonable particularity the possible existence of

the requisite minimum contacts.” Fatouros v. Lambrakis, 627 F. App’x 84, 88 (3d Cir. 2015).

As demonstrated below, Plaintiffs have failed to satisfy that obligation. Because Plaintiffs have

failed to make a “threshold showing of jurisdiction” over Jayaraman, the Court must dismiss

him from this action as a matter of law. Sathianathan v. Pac. Exch., Inc., 248 F. App’x 345, 347


                                                  4
(3d Cir. 2007).

                   1.   The Complaint contains scant Pennsylvania-specific allegations against
                        Jayaraman.

           The Court must dismiss the claims against Jayaraman, a foreign resident who did not

direct any activities to Pennsylvania, for lack of personal jurisdiction. Due process requires that

“the defendant [have] certain minimum contacts” with the forum state, i.e. Pennsylvania, such

that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Goodyear Dunlop Tires Operations, SA v. Brown, 564 U.S. 915, 923 (2011); see also

Dollar Sav. Bank v. First Sec. Bank of Utah, N.A., 746 F.2d 208, 214 (3d Cir. 1984) (wire

transfers “create[] no expectation of submission to the jurisdiction of Pennsylvania courts” and

“do not constitute purposeful availing of the privilege of conducting activity within the forum

state”).

           Plaintiffs have not pleaded facts to establish that either general or specific jurisdiction

applies to Jayaraman. General jurisdiction exists only when a defendant’s contacts with a forum

are “so continuous and systematic as to render it essentially at home in the forum State.” Daimler

AG v. Bauman, 571 U.S. 117, 139 (2014) (quotation marks, alteration, and citation omitted).

Jayaraman is a foreign individual. Jayaraman does not reside anywhere in the United States. Id.

Moreover, there are no allegations that Jayaraman has such continuous or systematic contacts

with Pennsylvania so as to be essentially at home in this State. Daimler, 571 U.S. at 139. Rather,

Jayaraman, at all relevant times, has resided and been locaed outside Pennsylvania. There is

therefore no general personal jurisdiction over Jayaraman.

           Plaintiffs also have failed to plead the existence of specific personal jurisdiction over

Jayaraman. “Specific jurisdiction is invoked when the cause of action arises from the

defendant’s forum related activities, such that the defendant should reasonably anticipate being

                                                     5
haled into court there.” Vetrotex Certainteed Corp. v. Consol. Fiber Glass Prod. Co., 75 F.3d

147, 151 (3d Cir. 1996) (internal citations and quotation marks omitted). For specific personal

jurisdiction to exist, three elements must be met: (1) the defendant must have purposefully

directed its activities into the forum state; (2) the litigation must relate to those activities; and (3)

the assertion of jurisdiction must otherwise comport with traditional notions of fair play and

substantial justice. See Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007). Plaintiffs have

failed to establish—and cannot establish—any of these elements.

        The only activities that allegedly occurred within Pennsylvania—by any party in this

action—are one wire transfer into and three wire transfers out of a PNC Bank account by

Defendant Vuppalapati on November 2 and 3, 2010. See Compl. ¶¶ 117–24. Jayaraman did not

make the wire transfers, and he was not an owner of the PNC Bank account in question. In fact,

the PNC Bank account belonged to PSI, one of the Plaintiffs. According to the Complaint, the

“Defendants” made the first wire transfer from “PISL’s Key Bank account located in the State

of Washington” to “PSI’s bank account at PNC Bank located in Pittsburgh, Pennsylvania.” Id.

¶¶ 117–18. The next day, PSI made transfers from the PNC Bank account to bank accounts

belonging to PISL, id. ¶¶ 121, 123, and to Prithvi Asia in Hong Kong, id. ¶ 124. Plaintiffs do

not allege that Jayaraman knew that the PNC Bank transfers ever happened or took any specific

actions to affect them. Therefore, there are no allegations supporting this Court’s exercise of

specific personal jurisdiction over Jayaraman. Gov’t Employees Ins. Co. v. Nealey, 262 F.

Supp. 3d 153, 165 (E.D. Pa. 2017) (dismissing one defendant for lack of personal jurisdiction

where plaintiff was “unable to point to any allegation in its complaint, or other evidence,

showing that [the defendant] ever took any actions—with or without [a co-defendant who was

subject to personal jurisdiction]—in Pennsylvania or directed at Pennsylvania”).


                                                    6
        Even if Jayaraman was connected to the PNC Bank wire transfers, which he was not,

there is still no basis for jurisdiction. Courts in this district have regularly dismissed claims

against defendants where the only connection of the defendant to Pennsylvania is minimal. See,

e.g., Wall v. Corona Capital, LLC, 221 F. Supp. 3d 652, 656 (W.D. Pa. 2016) (no specific

personal jurisdiction over party that intended residents “to be third-party beneficiaries to the

structured settlement petition and directed New York Life to send payments to [those residents]

in Pennsylvania over the next five years” and dismissing complaint against that defendant);

Maser v. Deeble, No. 17-99, 2017 WL 930795, at *6 (W.D. Pa. Mar. 9, 2017) (plaintiff had not

“set out facts to show that Defendants aimed tortious conduct towards the state with the

‘intentionality’ that is required for specific jurisdiction” and “hold[ing] that Plaintiff has failed

to meet his burden to establish specific personal jurisdiction over Defendants”); Am. Guarantee

& Liab. Ins. Co. v. Arch Ins. Co., No. 17-582, 2017 WL 4842413, at *7 (W.D. Pa. Oct. 26,

2017) (no specific personal jurisdiction where defendant merely entered into a contract with a

Pennsylvania company and was listed as an “additional insured” on the Pennsylvania

company’s insurance policy).

        Second, because the Complaint does not plead any specific actions by Jayaraman in

Pennsylvania, the litigation necessarily cannot arise out of his minimal activities in Pennsylvania.

The Third Circuit has required a causal connection between a plaintiff’s claim and the

defendant’s activities in the forum state. HS Real Co., LLC v. Sher, 526 F. App’x 203, 206 (3d

Cir. 2013). The second element “requires a closer and more direct causal connection than that

provided by the but-for test.” Id. If a plaintiff fails to plead this “direct causal connection,” then

personal jurisdiction has not been established. Id. (affirming dismissal where defendant was not

subject to specific jurisdiction in New Jersey because plaintiffs’ claims did not arise out of its


                                                   7
contacts with New Jersey).

       Here, Plaintiffs did not—and cannot—allege any direct causal connection between

Jayaraman’s Pennsylvania-related activities and Plaintiffs’ claims. Plaintiffs also did not allege

any specific actions by Jayaraman in Pennsylvania, other than bald allegations he was “aware”

of claimed breaches of fiduciary duty by Vuppalapati and “substantially assisted and

encouraged” her by “arranging the transfer of Bond funds away from PSI” and that he took

unspecified “actions in Pittsburgh, Pennsylvania to transfer the Bonds funds” and “created

“bogus receivables on PSI’s books and records.” CMPL. ¶¶165-166, 210. Even if Jayaraman

were involved in the PNC bank wire transfers, there is not a sufficient direct causal connection

between an incidental wire transfer and Plaintiffs’ claims. See D’Jamoos v. Pilatus Aircraft

Ltd., 566 F.3d 94, 104 (3d Cir. 2009) (“[E]ven if these contacts could constitute purposeful

availment of the privilege of conducting activities in Pennsylvania, appellants do not allege

that their claims ‘arise out of or relate to’ these direct contacts within Pennsylvania.”); Ashcraft

v. IDM Equip., No. 13-726, 2014 WL 123031, at *5 (W.D. Pa. Jan. 13, 2014) (recommending

that plaintiffs’ claims be dismissed for lack of jurisdiction, in part, because they “fail to allege

any facts as to how their claim ‘arise[s] out of or relate[s] to’ this direct contact within

Pennsylvania”).

       Third, the exercise of personal jurisdiction here does not comport with traditional

notions of fair play and substantial justice. The Third Circuit has specifically held that factual

allegations involving an in-state wire transfer were insufficient to establish personal jurisdiction.

Dollar Savings Bank, 746 F.2d at 214–15. In Dollar Savings Bank, the court found that the

minimum contacts required for due process had not been established when a non-resident bank

did no more than borrow from and repay a loan to a Pennsylvania bank by wire transfer. Id. at


                                                  8
209. Other courts have held similarly that a wire transfer is not enough for personal jurisdiction.

See, e.g., T.J. Raney & Sons, Inc. v. Security Sav. & Loan Assoc., 749 F.2d 523, 525 (8th Cir.

1984) (affirming district court’s dismissal of complaint for lack of personal jurisdiction where

appellee’s contacts with the forum state were limited to telephone calls and wire transfers of

money); Tatoian v. Andrews, 100 F. Supp. 3d 549, 554 (W.D. Va. 2015) (dismissing complaint

for lack of personal jurisdiction where defendant’s only contact with the forum was a single wire

transfer).

               2.     The Conspiracy allegations in the Complaint fail to establish
                      personal jurisdiction.

       Plaintiffs attempt to evade the absence of any Pennsylvania-specific allegations against

Jayaraman by stating wrongly that the Court can exercise “absent co-conspirator personal

jurisdiction” over him and the other Defendants. “Under Pennsylvania law, personal jurisdiction

of a non-forum co-conspirator may be asserted only where a plaintiff demonstrates that

substantial acts in furtherance of the conspiracy occurred in Pennsylvania and that the non-forum

co-conspirator was aware or should have been aware of those acts.” See Santana Prod., Inc. v.

Bobrick Washroom Equip., 14 F. Supp. 2d 710, 718 (M.D. Pa. 1998) (declining to assert

jurisdiction over non-forum defendants, who were alleged co-conspirators). Plaintiff must allege

facts showing that the purported non-forum co-conspirator was aware of the forum-related

activities. See Goodson v. Maggi, 797 F. Supp. 2d 604, 621 (W.D. Pa. 2011) (declining to

assert jurisdiction over non-forum defendant, an alleged co-conspirator, because no facts were

alleged that he was aware of any alleged activities occurring in Pennsylvania).

       Here, Plaintiffs cannot establish (i) that substantial acts in furtherance of the conspiracy

occurred in Pennsylvania, or (ii) that Jayaraman was aware of any of the alleged activities

occurring in Pennsylvania. First, as noted above, the only allegations related to Pennsylvania

                                                 9
are wire transfers into and out of a PNC Bank account located in Pennsylvania. See Compl. ¶¶

117–24. These de minimis contacts simply do not rise to the level of “substantial.” See

Aardvark Event Logistics, Inc. v. Bobcar Media LLC, 2017 WL 59059, at *7 (E.D. Pa. 2017)

(dismissing case for lack of jurisdiction, where plaintiff failed to identify “substantial acts . . .

that took place in Pennsylvania in furtherance of the alleged conspiracy”); Massachusetts

School of Law v. American Bar Ass’n, 846 F.Supp. 374, 379 (E.D. Pa. 1994) (holding “the co-

conspirator jurisdictional theory is not applicable in this case because plaintiff has not alleged

substantial acts . . . in Pennsylvania in furtherance of the conspiracy”), aff’d, 107 F.3d 1026,

1042 (3d Cir. 1997).

       Second, there are no substantive allegations that Jayaraman was aware that the

referenced wire transfers occurred in Pennsylvania or how he was so aware. This factor

further merits dismissal, since Plaintiffs are obligated to plead facts demonstrating that alleged

co-conspirators were aware of the Pennsylvania-specific activity. See Doe v. Hesketh, 15 F.

Supp. 3d 586, 598 (E.D. Pa. 2014) (dismissing case for lack of jurisdiction where plaintiff did

not plead with particularity how the non-forum coconspirator was aware or should have been

aware of the acts in furtherance of the conspiracy); Goodson, 797 F. Supp. 2d at 621. The

Complaint’s conclusory allegations regarding Jayaraman’s purported participation in a

conspiracy are insufficient to establish jurisdiction.

       The Court must dismiss Jayaraman from this action as a matter of law. Eurofins, 623

F.3d at 156 (affirming dismissal as a matter of law where, “even accepting [plaintiff’s]

allegations in the complaint as true, they fail to establish a prima facie case of personal

jurisdiction”); Fatouros, 627 F. App’x at 88 (affirming district court’s dismissal for lack of

personal jurisdiction where plaintiff “did not present factual allegations that suggested with


                                                  10
reasonable particularity the possible existence of the requisite minimum contacts”);

Sathianathan, 248 F. App’x at 347 (affirming dismissal on personal jurisdiction grounds without

“jurisdictional discovery” where “plaintiff failed to make even a threshold showing of

jurisdiction”); Phunware, Inc. v. Excelmind Grp. Ltd., 117 F. Supp. 3d 613, 631 (D. Del. 2015)

(granting motion to dismiss for lack of personal jurisdiction where complaint failed to “establish

with reasonable particularity the possible existence of requisite contacts” with the forum state).


       B.      The RICO Claim, Which Is the Only Basis for This Court’s
               Subject Matter Jurisdiction, Must Be Dismissed As Insufficiently
               Plead.
               1.      The Complaint fails to allege a plausible RICO claim

       Plaintiffs’ RICO allegations fail to state a plausible claim for relief and should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs have asserted that

Defendants violated 18 U.S.C. § 1962(c). See Compl. ¶ 283. “To plead a RICO claim under §

1962(c), ‘the plaintiff must allege (1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.’” Ne. Revenue Servs., LLC v. Maps Indeed, Inc., 685 F. App’x 96, 101

(3d Cir. 2017) (quoting In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 362 (3d Cir.

2010)). Plaintiffs were required to plead all four elements but have failed to do so.



                        a.     Plaintiffs fail to plead fraud with the specificity required by
                               Rule 9(b) and RICO

        Plaintiffs’ RICO claim alleges fraud, and Plaintiffs failed to satisfy the particularity

requirement embodied in Federal Rule of Civil Procedure 9(b). Rule 9(b) provides that, “[i]n

alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud

or mistake.” Fed. R. Civ. P. 9(b). Claims that sound in fraud are subject to the heightened pleading

requirements of Rule 9(b). See Travelers Indem. Co. v. Cephalon, Inc., 32 F. Supp. 3d 538, 551

                                                  11
(E.D. Pa. 2014) (“Because these allegations sound in fraud, the claims must be pleaded with

particularity under the Rule 9(b).”), aff’d, 620 F. App’x 82 (3d Cir. 2015); Cevdet Aksut Ogullari

Koll. Sti v. Cavusoglu, 245 F. Supp. 3d 650, 658 (D.N.J. 2017) (“It is well settled that all claims

sounding in fraud, including RICO claims, must be alleged with particularity.”), aff’d, 2018 WL

6016549 (3d Cir. Nov. 16, 2018). If a plaintiff invokes fraud in asserting a cause of action, it must

plead that claim with particularity. In re Westinghouse Sec. Litig., 90 F.3d 696, 717 (3d Cir.

1996) (“[A]lthough fraud is not a necessary element of a [negligence] claim under section 12(2),

section 12(2) claims that do sound in fraud must be pled with particularity.”).

       Plaintiffs in the Complaint allege predicate acts dependent on purportedly fraudulent

conduct, at times describing Defendants’ conduct as a “fraudulent scheme.” E.g., Compl. ¶ 10.

The words “fraud,” “fraudulent,” and “defraud” are used nineteen times in the Complaint,

including the vague and conclusory allegation that various Defendants “engaged in fraudulent

activities.” Compl. ¶¶ 42, 46, 51, 54, 59, 64, 69, 73, 77, 81, 85, 89, 110, 114, 137, 263, 264; see

also ECF No. 1-1 (civil cover sheet describing cause of action as “[f]raud and conspiracy to

convert money in violation of RICO and PA state common law”). The crux of the Complaint is

that certain Defendants fraudulently removed $35,000,000 of funds from an escrow account,

distributed those funds among various Defendants, and fraudulently concealed these financial

transactions with “bogus receivables” on PSI’s books and records. See, e.g., Compl. ¶¶ 107–143.

Since the claims sound in fraud, Plaintiffs must satisfy the requirements of Rule 9(b).

       To satisfy Rule 9(b), a plaintiff must “plead or allege the date, time and place of the

alleged fraud or otherwise inject precision or some measure of substantiation into a fraud

allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007); Allen Neurosurgical

Assocs., Inc. v. Lehigh Valley Health Network, No. 99-4653, 2001 WL 41143, at *3 (E.D. Pa.

                                                  12
Jan. 18, 2001) (holding that in cases involving fraud, Rule 9(b) “generally requires a plaintiff to

plead the who, what, when, and where details of the alleged fraud.” (internal quotation marks and

citations omitted)). Plaintiffs have completely failed to satisfy this requirement as, for example,

the Complaint fails to allege with specificity which Defendant is alleged to have committed each

act. When pleading under Rule 9(b), a plaintiff’s complaint “cannot contain collectivized

allegations against ‘defendants.’” Donnelly v. Option One Mortg. Corp., No. 11-7019, 2014 WL

1266209, at *6 (D.N.J. Mar. 26, 2014); see also Naporano Iron & Metal Co. v. Am. Crane

Corp., 79 F. Supp. 2d 494, 511 (D.N.J. 1999) (“Rule 9(b) is not satisfied where the complaint

vaguely attributes the alleged fraudulent statement to ‘defendant.’”). Rather, “[a] plaintiff must

plead fraud with particularity with respect to each defendant [to] inform each defendant of the

nature of its alleged participation in the fraud.” Id.

        Here, Plaintiffs only generally allege that “Defendants” committed various acts

in furtherance of the purported “fraudulent scheme”:

                •   “On or about November 2, 2010, Defendants transferred approximately
                    $35,000,000 USD from Key Bank located in the State of Washington to
                    PSI’s bank account at PNC Bank located in Pittsburgh, Pennsylvania.”
                    Compl. ¶ 118 (emphasis added).

                •   “Defendants never had any intention of permitting PSI to utilize the Bonds
                    funds or to otherwise restructure the Bonds as ostensibly indicated in the SSG
                    Capital Partners’ Agreement and VTC Agreement.” Id. ¶ 119 (emphasis
                    added).

                •   “On or about November 3, 2010, PSI, at Defendants’ behest, transferred
                    approximately $7,000,000 USD of the $35,000,000 USD to PISL.” Id. ¶ 123
                    (emphasis added).

                •   “In order to further disguise the actual use of the Bonds funds, Defendants
                    created bogus receivables on PSI’s books and records regarding funds owing
                    from SSG Capital Partners and SSG Hong Kong to PSI and funds owing
                    from VTC to PSI.” Id. ¶ 126 (emphasis added).

These allegations fail to specify what conduct any individual Defendant is alleged to have

                                                   13
committed.

       Further the Complaint fails to allege plausible claims even under Rule 8, which requires a

complaint to provide more than mere labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555.

(2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fleisher v. Standard Ins. Co., 679 F.3d 116,

120 (3d Cir. 2012) (“[A] complaint must contain sufficient factual allegations, taken as true, to

‘state a claim to relief that is plausible on its face.’” (quoting Twombly, 550 U.S. at 570)).

                       b.      Plaintiffs fail to plead the existence of an enterprise

        The Third Circuit has explained that “a RICO claim must plead facts plausibly implying

the existence of an enterprise with the structural attributes identified in [Boyle v. United States,

556 U.S. 938 (2009)]: a shared ‘purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the enterprise’s

purpose.’” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 369–70 (3d Cir. 2010) (quoting

Boyle, 556 U.S. at 946) (collecting cases). Here, Plaintiffs have alleged that Defendants

constitute an association-in-fact. Compl. ¶¶ 235, 237–43; RICO Case Statement, ECF No. 5, at

6.a. But Plaintiffs do not plead facts supporting the existence of an association-in-fact enterprise.

Instead, they assert only conclusory allegations, such as:

                •   “As previously set forth herein, all Defendants engaged in conduct with
                    the common purpose to divert the Bonds funds away from PSI and to
                    Defendants.” Compl. ¶ 232.

                •   “Defendants are interrelated as spouses and/or business partners who
                    conducted their activities individually and through legal entities.” Id. ¶ 233.

                •   “Defendants’ association had a sufficient duration which allowed
                    Defendants to achieve their common purpose to divert the Bonds funds
                    away from PSI and to Defendants.” Id. ¶ 234.
These allegations only recite the boilerplate legal standard for what constitutes an

                                                  14
enterprise. They do not state a plausible claim:

               Plaintiff has not alleged any facts regarding an on-going
               organization or any on-going decision-making. Nor has Plaintiff
               alleged any facts regarding an actual role for each Defendant or how
               they collaborated or coordinated their activities in a functional
               continuing unit. Moreover, contrary to Plaintiff’s conclusory
               assertion in her RICO Statement, Plaintiff has not pled any facts
               regarding the existence of any activities beyond the alleged
               racketeering. Plaintiff therefore has failed to set forth facts from
               which the existence of an enterprise can be inferred.

Wood v. Wood, No. 16-995, 2017 WL 57186, at *5 (W.D. Pa. Jan. 5, 2017) (emphasis added);

see also Valcom, Inc. v. Vellardita, No. 13-3025, 2014 WL 1628431, at *7 (D.N.J. Apr. 23,

2014) (dismissing RICO claim where “Plaintiff has not plausibly alleged the existence of

anything which operated as a continuing unit in which each person performed a role in the

group consistent with the organizational structure which furthers the activities of the

organization” (internal quotation marks, alterations, and citations omitted)); Ferguson v.

Moeller, No. 16-41, 2016 WL 1106609, at *7 (W.D. Pa. Mar. 22, 2016) (association-in-fact

enterprise insufficiently pleaded where “[t]here are no allegations regarding ongoing

organization or decision-making, an actual role for each Defendant in a functional unit, or the

existence of any activities beyond the alleged racketeering”).



                       c.     Plaintiffs fail to plead the “conduct” of an enterprise

        Similarly, Plaintiffs have not alleged facts demonstrating the conduct of an enterprise

for civil RICO claim purposes. “Mere association with an enterprise does not violate §

1962(c).” In re Ins. Brokerage Antitrust Litig., 618 F.3d at 370–71. Rather, to satisfy the

“‘conduct or participate’ element requires a defendant to ‘have some part in directing those

affairs.’” Id. (quoting Reves v. Ernst & Young, 507 U.S. 170, 179 (1993)). That is “one is not


                                                   15
liable under [§ 1962(c)] unless one has participated in the operation or management of the

enterprise itself.” Id. (quoting Reves, 507 U.S. at 183). Plaintiffs are therefore required to

allege facts demonstrating that each Defendant participated in the operation or management of

the enterprise.

        The Complaint contains no factual allegations to support this conclusion. See Compl.

¶¶ 97–147. Plaintiffs have therefore failed to plead this aspect of their RICO claim. See

Zazzali v. Hirschler Fleischer, P.C., 482 B.R. 495, 516 (D. Del. 2012) (“While the Complaint

formulaically recites that Defendant was in ‘control’ of the RICO enterprise, this threadbare

recital of ‘control’ is insufficient, as the Complaint fails to plead any facts demonstrating that

Defendant was in control.”); In re Aetna UCR Litig., No. 07-3541, 2015 WL 3970168, at *31

(D.N.J. June 30, 2015) (“These plaintiffs have not made factual allegations demonstrating

that any defendant knowingly conducted or participated in the conduct of the enterprise’s

affairs, as opposed to its own affairs, and that it did so through a pattern of racketeering

activity.” (internal quotation marks, citations, and alterations omitted)).

                  2.     Without Plaintiffs’ RICO claim, there is no subject matter
                  jurisdiction.

        The RICO claim is the only basis for federal question jurisdiction. The other nine

counts in the Complaint all plead pendent state-law causes of actions. Diversity jurisdiction is

unavailable. Dresser Indus., Inc. v. Underwriters at Lloyd’s of London, 106 F.3d 494, 499 (3d

Cir. 1997) (explaining that “in suits between aliens on one side of the controversy and aliens and

citizens on the other” diversity jurisdiction may not be invoked). If the Court dismisses the

RICO claim, it may dismiss the remaining state-law claims as well. 28 U.S.C. § 1367(c)(3)

(“The district courts may decline to exercise supplemental jurisdiction over a claim . . . if the

district court has dismissed all claims over which it has original jurisdiction.”).

                                                  16
        The Third Circuit has explained that “where the claim over which the district court has

original jurisdiction is dismissed before trial, the district court must decline to decide the pendent

state claims unless considerations of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir.

2000) (quoting Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)). This

rule is applied where a RICO claim is the only basis for federal jurisdiction. See V-Tech Servs.,

Inc. v. St., 215 F. App’x 93, 96 (3d Cir. 2007) (affirming district court’s refusal to exercise

supplemental jurisdiction over state-law claims after dismissing RICO claim); Ferguson v.

Moeller, No. 16-41, 2016 WL 4530383, at *10 (W.D. Pa. Aug. 30, 2016) (holding that

“[p]laintiffs have failed to plead cognizable RICO claims over which this Court has original

jurisdiction” and “[t]herefore, the Court ‘must’ decline to exercise supplemental jurisdiction

over the pendent state law claims”); Rock v. Ribbons Express, Inc., No. 09-1127, 2009 WL

10687747, at *3 (E.D. Pa. Nov. 30, 2009) (“Having dismissed Plaintiff’s RICO claim, we find

no justification to exercise jurisdiction over Plaintiff’s state law claims.”).

        C.     Forum Non Conveniens Provides an Independent Basis for Dismissal of the
        Action.

        The Court is also empowered to dismiss this action under the doctrine of forum non

conveniens, which “empowers federal courts to dismiss an action when ‘a foreign tribunal is

plainly the more suitable arbiter of the merits of the case.’” Path to Riches, LLC v. CardioLync,

Inc., 290 F. Supp. 3d 280, 284 (D. Del. 2018) (quoting Sinochem Int’l Co. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 425 (2007)). As explained above, Pennsylvania has minimal, if

any, connection to any of the parties—including Plaintiffs—or to the allegations in the action.

Plaintiffs are not from Pennsylvania and have no contacts here: Kyko is a Canadian company;

Kyko Global is a Bahamian company; and Prithvi Solutions, Inc. is a Delaware Corporation with

                                                  17
no alleged connection to Pennsylvania. Compl. ¶¶ 1–3. Plaintiffs’ choice therefore is entitled to

little weight. Kisano Trade & Invest Ltd. v. Lemster, 737 F.3d 869, 873 (3d Cir. 2013) (“Because

the central purpose of any forum non conveniens inquiry is to ensure that the trial is convenient, a

foreign plaintiff’s choice deserves less deference.”); see also Windt v. Qwest Comm’ns Int’l, Inc.,

529 F.3d 183, 191 (3d Cir. 2008) (holding that because foreign plaintiff had “no connections to

New Jersey” beyond the litigation, “the District Court did not abuse its discretion in according

the Trustees’ choice of forum a low degree of deference”); Pollux Holding Ltd. v. Chase

Manhattan Bank, 329 F.3d 64, 74 (2d Cir. 2003) (holding that “plaintiffs and their case have

only a faint connection to the United States and thus their choice of forum does not merit the

same substantial deference afforded to a suit initiated in a plaintiff’s home forum.

        Furthermore, the relevant parties, witnesses, and evidence are all located outside

Pennsylvania. The Complaint establishes that all Defendants reside outside the United

States. See Compl. ¶¶ 8, 12, 14, 15, 17, 21, 25, 29, 31, 36, 38. There are no allegations

supporting the presence of any witnesses in the United States, and the only activities in the

entire Complaint that allegedly occurred within Pennsylvania are wire transfers into and out

of a PNC Bank account. See Compl. ¶¶ 117–24; Kisano Trade, 737 F.3d at 878 (because

“[t]he location of the parties, their witnesses, and the availability of evidence favor

resolution in Israel . . . [t]he District Court did not abuse its discretion in concluding that the

private interest factors weighed in favor of dismissal”).

        Manifestly, this case should be dismissed based on the doctrine of forum non

conveniens.




                                                   18
       III.    CONCLUSION

       This Court should dismiss Jayaraman from this action for any of the three above-stated

reasons: (i) there is no personal jurisdiction over Jayaraman; (ii) Plaintiffs’ RICO claim is

insufficiently plead such that it should be dismissed and the Court should decline to exercise

supplemental jurisdiction over the remaining state-law claims; and (iii) forum non conveniens

due the fact this action has no connection to Pennsylvania.


                                               Respectfully submitted,

                                               ELLIOTT & DAVIS PC

                                           By:/s/ Jeffrey T. Morris
                                              Jeffrey T. Morris, Esquire
                                              PA ID #31010
                                              6425 Living Place, Suite 200
                                              Pittsburgh, PA 15206
                                              morris@elliott-davis.com
                                              Tel: (412) 434.4911, ext. 34
                                              Fax: (412) 774.2168




                                                 19
                                CERTIFICATE OF SERVICE


       I, the undersigned, do hereby certify that a true and correct copy of the foregoing Brief in

Support of Defendant Anandhan Jayaraman’s Motion to Dismiss has been served by Electronic

mail, this 11th day of November 2019, upon the following:


                                   Joseph F. Rodkey, Jr, Esq.
                                     FOWKES RODKEY
                                   732 Allegheny River Blvd.
                                         P.O. Box 173
                                      Oakmont PA 15139

                                    Jason M. Maceyda, Esq.
                                       Kyko Global, Inc.
                                        P. O. Box 87491
                                       Canton, MI 48187

                                   Michael H. Ginsberg, Esq.
                                      John D Goetz, Esq.
                                     Douglas Baker, Esq.
                                          JONES DAY
                                   500 Grant St., Suite 4500
                                     Pittsburgh, PA 15219


                                                     /s/ Jeffrey T Morris
                                                       Jeffrey T. Morris




                                                20
                                          CERTIFICATE

       I, Jeffrey T Morris, certify that on November 8, 2019, prior to filing of the within Motion

to Dismiss on behalf of Defendant Anandhan Jayaraman I conferred telephonically with

Plaintiff's counsel of my intention to file the Motion but the issues to be raised in the Motion

could not be resolved.



                                              /s/ Jeffrey T. Morris
                                              Jeffrey T Morris
                                              Counsel for Defendant Anandhan Jayaraman

Dated: 11/08/2019




                                                 21
